     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUSTAVO PURECO CALDERON,                         No. 2:20-cv-00891 KJM GGH
12                      Petitioner,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    WILLIAM BARR,
15                      Respondent.
16

17

18   Introduction
19          Petitioner, an alien detainee in the custody of the United States Immigration and Customs
20   Enforcement (“ICE”), is proceeding through counsel on a petition for writ of habeas corpus

21   pursuant to 28 U.S.C. § 2241. The matter was referred to the United States Magistrate Judge

22   pursuant to 28 U.S.C. § 626(b)(1) and Local Rule 302(c).

23          Pending before the court is petitioner’s motion seeking release on bail, or other conditions,

24   from ICE custody based on the potential spread of COVID-19 at Yuba County Jail in Marysville,

25   CA. ECF No. 6. Pursuant to the court’s expedited briefing schedule, respondent has filed a

26   response, ECF No. 7, and petitioner a reply, ECF No. 8. After carefully reviewing the filings, and

27   application of the applicable law, the court now issues the following Findings and

28   Recommendations recommending a stay of this action.
                                                       1
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 2 of 10

 1   Factual Background
 2          Petitioner is a citizen of Mexico who became a lawful permanent resident of the United
 3   States in December 1, 1989. ECF Nos. 6 at 1; 7 at 3. On May 17, 1991, petitioner was convicted
 4   of second-degree murder and assault with a firearm in the Sonoma County Superior Court. ECF
 5   Nos. 6 at 2; 7 at 3. He was sentenced to a term of fifteen years to life in prison, with an additional
 6   three years. Id. On January 30, 2019, the Department of Homeland Security (“DHS”) issued
 7   petitioner a Notice to Appear before an immigration judge for removal proceedings pursuant to 8
 8   U.S.C. § 1227(a)(2)(A)(iii), for having been convicted of an aggravated felony as defined in 8
 9   U.S.C. § 1101(a)(43)(A). ECF No. 7 at 3.
10          On April 12, 2019, petitioner, through counsel, appeared before an immigration judge and
11   admitted the factual allegations against him in the Notice to Appear and conceded the charge of
12   removability. ECF No. 7 at 3. Subsequently thereafter, petitioner filed before the immigration
13   judge a deferral of removal under the Convention Against Torture (“CAT”). ECF Nos. 6 at 2; 7 at
14   3. On May 23, 2019, after holding an individual merits hearing on petitioner’s CAT application,
15   the immigration judge denied petitioner’s request for relief. Id. Petitioner appealed to the decision
16   to the Board of Immigration Appeals (“BIA”) and on October 4, 2019, the BIA denied
17   petitioner’s appeal. Id.
18          On October 9, 2019, petitioner filed a petition for review before the Ninth Circuit Court of
19   Appeals for review of the BIA’s decision as well as a stay of his removal. ECF Nos. 6 at 1-2; 7 at
20   3. The petition for review and motion for stay has been fully briefed and is currently pending
21   before the Court of Appeals. ECF Nos. 6 at 2; 7 at 3.
22   Habeas Corpus Procedural Background
23           On March 30, 2020, petitioner filed before the Ninth Circuit Court of Appeals (“Court of
24   Appeals”) a “Motion for Immediate Release on Account of Risks to Personal and Community
25   Health Due to COVID-19 Pandemic[.]” ECF No. 2. On April 30, 2020, after receiving briefing
26   from parties, (Opposition, ECF No. 3; Reply, ECF No. 4) the Court of Appeals construed
27   petitioner’s motion for immediate release as a petition for a writ of habeas corpus pursuant to 28
28   U.S.C. § 2241 and transferred the matter to this court. ECF No. 1. In its reasoning for transferring
                                                        2
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 3 of 10

 1   the case to the district court, the Court of Appeals found while the Immigration and Nationality
 2   Act provided the Court of Appeals jurisdiction over petitions for review of final orders of removal
 3   (citing 8 U.S.C. § 1251(a)(1)), “district courts retain jurisdiction under 28 U.S.C. § 2241 to
 4   consider habeas challenges to immigration detention if they are sufficiently independent of the
 5   merits of the removal order. See Singh v. Holder, 638 F.3d 1196, 1211–12 (9th Cir. 2011)
 6   (holding that district courts have jurisdiction over 28 U.S.C. § 2241 “habeas challenge[s] to
 7   detention [that] ha[ve] a basis independent of the merits of the petition for review”).” ECF No. 1
 8   at 2. In light of the immediacy of the issues presented, the Court of Appeals urged this court to
 9   address this matter expeditiously.
10            On April 30, 2020, the Court of Appeals transferred this matter to this court. ECF No. 1.
11   On May 4, 2020, the undersigned issued an order requesting petitioner to file a motion for release
12   on bail/conditions pending final adjudication of this petition and setting the matter on an
13   expedited briefing schedule. On May 6, 2020, petitioner filed a “Motion for Release on Bail or
14   Conditions Deemed Appropriate by the Court.” ECF No. 6. On May 8, 2020, respondent filed a
15   response, ECF No. 7, and on May 11, 2020, petitioner filed a reply, ECF No. 8.
16   Issues
17            Neither in his motion before the Ninth Circuit nor in his motion before this court, does
18   petitioner set forth the basis for the request for release pending Ninth Circuit review.
19            It is undisputed that a person in petitioner’s situation is mandatorily detained under the
20   immigration laws of the United States. See Demore v. Kim, 538 U.S. 510 (2003). As a detainee
21   under the immigration laws, petitioner is considered to be a civil detainee. Zadvydas v. Davis,
22   533 U.S. 678, 690 (2001). As such the propriety of detention on a constitutional basis is judged
23   upon whether such detention amounts to punishment in violation of the Fifth Amendment.
24   Youngberg v. Romeo, 457 U.S. 307, 321–22 (1982); Bell v. Wolfish, 441 U.S. 520 (1979)
25   (pretrial detainees). Moreover, under the Fifth Amendment's Due Process Clause, a civil detainee
26   cannot be subjected to conditions that amount to punishment. The Fifth Amendment's Due
27   ////
28   ////
                                                         3
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 4 of 10

 1   Process Clause protects a civil detainee from conditions that amount to punishment. King v. Cty.
 2   of Los Angeles, 885 F.3d 548, 556–557 (9th Cir. 2018); Jones v. Blanas, 393 F.3d 918, 931 (9th
 3   Cir. 2004).
 4          It is important to note here, that unlike the situation in Singh, 638 F.3d 1196, petitioner
 5   does not challenge his mandatory detention under the immigration laws on the basis that his
 6   detention pursuant to the immigration statutes has been unduly prolonged (approximately one
 7   year and a half). Rather he challenges, his detention solely on conditions of confinement, i.e.,
 8   that the potential for spread of COVID-19 within the close confines of the Yuba County Jail, and
 9   the potential for deleterious effects on his health, or even life, amount to punishment in violation
10   of the Fifth Amendment to the Constitution.
11          Thus, no further mention will be made here concerning release based on prolonged
12   detention. As the Supreme Court has recently announced, the raising of such issues sua sponte is
13   an abuse of discretion. United States v. Sineneng-Smith, No. 19-67, 2020 WL 2200834 (U.S.
14   May 7, 2020).
15          Respondent has cross-moved for a stay of this case so that petitioner’s claim may be
16   litigated in a provisionally certified class action, Zepeda Rivas v. Jennings, No. 20-CV-02731-
17   VC, 2020 WL 2059848 (N.D. Cal. Apr. 29, 2020).
18   Jurisdiction
19          The vast majority of cases in the lower courts dealing with the COVID-19 pandemic as it
20   affects detention facilities more or less assume jurisdiction is appropriate under 28 U.S.C. § 2241
21   because the ultimate relief sought is release from custody. See e.g., Pimentel-Estrada v. Barr, No.
22   C20-495 RSM-BAT, 2020 WL 2092430, at *11 (W.D. Wash. Apr. 28, 2020). Of the cases that
23   have written about the jurisdictional issue, one of the more succinct analyses appears in Habibi v.
24   Barr, No. 20-CV-00618-BAS-RBB, 2020 WL 1864642, at *2 n.2 (S.D. Cal. Apr. 14, 2020):
25                   The Government also argues that “seeking release under a writ of
                     habeas corpus is not an appropriate method for remedying
26                   confinement conditions[.]” (Resp. at 11–12.) The Court disagrees
                     with the Government’s characterization of Petitioner’s claim.
27                   Petitioner is not challenging a specific condition of his confinement
                     but instead claims that his confinement itself violates his due process
28                   rights—a direct challenge to the validity of his detention. See
                                                        4
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 5 of 10

 1                   Muhammad v. Close, 540 U.S. 749, 750 (2004). Other courts in this
                     Circuit have considered similar claims brought under § 2241. See
 2                   Bent v. Barr, Case No. 19-CV-06123-DMR, 2020 WL 1812850
                     (N.D. Cal. April 9, 2020); Castillo v. Barr, Case No. CV 20-00605-
 3                   TJJH (AFMx), 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020).
                     Moreover, the Ninth Circuit itself has sua sponte ordered the release
 4                   of an immigrant detainee “in light of the rapidly escalating public
                     health crisis[.]” Xochihua-Jaimes v. Barr, Case No. 18-cv-71460,
 5                   2020 WL 1429877, at *1 (9th Cir. Mar. 24, 2020). Thus, the Court
                     does not find persuasive the Government’s position that the Petition
 6                   is an improper vehicle for Petitioner’s claims.
 7          However, the undersigned is not so sanguine as the above courts that jurisdiction in
 8   habeas corpus exists. 1 While the words of 28 U.S.C. § 2241 could encompass any violation of
 9   the Constitution, i.e., “[h]e is in custody in violation of the Constitution,” the Supreme Court has
10   made clear that conditions of confinement cases should proceed in civil rights cases, where the
11   remedy is to correct the Constitutional deficiency, see Preiser v. Rodriguez, 411 U.S. 475, 484–
12   486 (1973); Crawford v. Bell, 599 F.2d 890, 891–892 (9th Cir. 1979); Badea v. Cox, 931 F.2d
13   573, 574 (9th Cir. 1991). Attacks on the legality of confinement per se should proceed in habeas
14   corpus actions where the remedy is release from custody. See also Nettles v. Grounds, 830 F.3d
15   922, 930–34 (9th Cir. 2016) (a civil rights action is the exclusive vehicle for an inmate’s claim
16   that is not encompassed within the core of habeas corpus such as a challenge to conditions of
17   confinement).
18          It is certainly true that petitioner seeks the remedy of release here. However, there is a
19   risk of turning 28 U.S.C. § 2241 into a general civil rights statute by the mere expedient of a
20   petitioner seeking that release remedy, perhaps among other remedies, in every habeas action in
21   which conditions of confinement are at issue, e.g., poor medical treatment, unsanitary conditions,
22   overcrowding, assaultive environment, and so forth. Even in the COVID-19 situation, release is
23   not the only method by which this contagious disease may be remedied. What then differentiates
24   this action in habeas corpus from a garden variety civil rights action? The undersigned is in
25   ////
26
            1
               The undersigned has no doubt that habeas corpus jurisdiction would exist for issues involving
27   either the statutory basis for detention per se, prolonged detention, or the procedures involved in the
     underlying immigration administrative decisions. See Demore, 538 U.S. at 516–17; I.N.S. v. St. Cyr, 533
28   U.S. 289 (2001).
                                                         5
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 6 of 10

 1   agreement with the statement in Martinez Franco v. Jennings, No. 20-CV-02474-CRB, 2020 WL
 2   1976423, at *4 (N.D. Cal. Apr. 24, 2020):
 3                    Even if the Court agreed that civil detention is unconstitutional
                      whenever it impairs proper social distancing, Martinez Franco’s
 4                    requested relief is not an appropriate means to implement that rule.
                      Martinez Franco is not seeking an injunction requiring the
 5                    government to implement appropriate social distancing at Mesa
                      Verde. He seeks only release from detention, and only for himself. If
 6                    the Constitution requires appropriate social distancing for civil
                      detainees, that result should be achieved with an injunction ordering
 7                    social distancing in detention facilities, not releasing detainees who
                      request a TRO on a first-come, first-serve basis. See Dawson, 2020
 8                    WL 1304557, at *2 (“[E]ven if Plaintiffs could show a Fifth
                      Amendment violation, Plaintiffs provide no authority under which
 9                    such a violation would justify immediate release, as opposed to
                      injunctive relief that would leave Plaintiffs detained while
10                    ameliorating any alleged violative conditions within the facility.”).
11           The parties do not cite to pre-COVID-19 authoritative decisions which hold that
12   conditions of confinement may be adjudicated in habeas, and in the short time that this Findings
13   and Recommendations must be issued, neither has the undersigned. 2 All of the pre-COVID-19
14   authoritative decisions applying habeas corpus jurisdiction to release requests in immigration
15   cases reviewed by the undersigned involve either the statutory basis for detention per se,
16   prolonged detention, or the procedures involved in the underlying immigration administrative
17   decisions.
18           Nevertheless, because petitioner does seek release from custody, perhaps the analysis of
19   the propriety of a 28 U.S.C. § 2241 action to remedy the COVID-19 potential in detention lies
20           2
                With the exception of Bell, 441 U.S. 520, the cases cited within the Issues section explaining the
     prohibition of punishment for civil detainees are all civil rights cases. In Bell, 441 U.S. at 527 n.6,
21
     (emphasis added) the Supreme Court explained: “Petitioners apparently never contested the propriety of
22   respondents' use of a writ of habeas corpus to challenge the conditions of their confinement, and
     petitioners do not raise that question in this Court. However, respondents did plead an alternative basis for
23   jurisdiction in their “Amended Petition” in the District Court-namely, 28 U.S.C. § 1361-that arguably
     provides jurisdiction. And, at the time of the relevant orders of the District Court in this case, jurisdiction
24   would have been provided by 28 U.S.C. § 1331(a). Thus, we leave to another day the question of the
     propriety of using a writ of habeas corpus to obtain review of the conditions of confinement, as distinct
25   from the fact or length of the confinement itself.”

26            See also Ziglar v. Abbasi, 137 S. Ct. 1843, 1862–63 (2017) (immigration alien detainee context—
     stating that the civil rights-habeas corpus issue remains open to this day.) The undersigned has not
27   determined that that the “another day” issue has ever been decided. It just seems too much of an expedient
     to slap a "release" request on a civil rights conditions of confinement issue, and mirable dictu, habeas
28   jurisdiction is proper.
                                                             6
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 7 of 10

 1   more in the cognizability of the claim as opposed to subject matter jurisdiction. For example, a
 2   prisoner seeking parole eligibility in California may initially file a habeas corpus action in federal
 3   court based on a lack of “some evidence” in the administrative proceedings. The claim will
 4   ultimately be dismissed, not because of a lack of subject matter jurisdiction, but because such a
 5   claim is not ultimately cognizable. See Swarthout v. Cooke, 562 U.S. 216 (2011).
 6          In this case, petitioner’s claim might be defeated because of a lack of specific evidence
 7   that his institution has been indifferent to the COVID-19 situation, or that petitioner is not
 8   sufficiently at risk, but that would go to the merits of the claim as opposed to the power of the
 9   court to decide such a claim. Although uneasy with the habeas corpus vehicle to decide
10   conditions of confinement issues, the undersigned will ultimately find habeas corpus subject
11   matter jurisdiction to be proper. And because the undersigned is recommending a stay of this
12   action in the following section, there will be no need to make a final jurisdiction determination or
13   assess the ultimate propriety of petitioner’s COVID-19 claim.
14   Request for Stay
15          Having determined that petitioner’s present COVID-19 action is essentially a conditions
16   of confinement civil rights action contained within a 28 U.S.C. § 2241 habeas wrapper, the
17   undersigned turns to respondent’s request to stay this action in light of the class action, Zepeda-
18   Rivas, 2020 WL 2059848. Exhibit A to respondent’s response contains the TRO issued out of the
19   Northern District of California in Zepeda-Rivas—an ICE COVID-19 class action. ECF No. 7 at
20   16-23. Petitioner is a member of that provisionally certified class action. ECF No. 7 at 18 (ICE
21   Detainee at the Yuba County Jail). Importantly, the class issues encompass an individual
22   determination of the propriety of release for each and every member of the class.
23                  ICE is thus hereby ordered to provide the Court and class counsel
                    with information and records regarding each detainee at the facilities.
24                  This includes names, ages, any health vulnerabilities, and any
                    criminal information (including rap sheets and I-213 forms). ICE is
25                  also ordered to ensure that class counsel has the ability to promptly
                    communicate with detainees. The purpose of this order is to enable
26                  the Court to implement a system for considering individual bail
27                  ////
28                  ////
                                                        7
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 8 of 10

 1                   applications, modeled after a system created and successfully
                     implemented by Judge Young in the District of Massachusetts to
 2                   release detainees on bail while their habeas cases are pending.
 3   Id. at 21.

 4           In his reply (as opposed to the initial motion for release), petitioner loads up the docket

 5   with declarations from persons in previous cases (some older than a month) to prove that the

 6   potential COVID-19 detriment to detainees, and hence to petitioner, is so severe that release must

 7   be authorized. 3 ECF No. 8. Petitioner contends that the focus of the Zepeda-Rivas case is to find a

 8   solution within the confines of the Yuba County Jail for social distancing as opposed to adjudging

 9   whether release of detainees shall take place. While the inability to social distance may be at the

10   core of the detainees’ complaints in the Northern District case, the undersigned again points to the

11   express wording of the TRO decision: “[t]he purpose of this order is to enable the Court to

12   implement a system for considering individual bail applications[.]” Zepeda Rivas, 2020 WL

13   2059848, at *3.

14           Respondent further cites to the potential for conflicting and several bail determinations if

15   such are performed by the court in the Northern District, and district courts, like this court, which

16   are located in the district of confinement. The undersigned agrees; there is no need for dueling

17   release determinations, nor “two bites” at the release apple.

18           Respondent’s citation to Crawford, 599 F.2d 890, is on point. Although Crawford is a

19   civil rights action, so, in essence, is this one.

20                   There is no reason to believe the issue of overcrowding at McNeil
                     Island will not be fully and vigorously litigated by the Evans class
21                   representatives. Moreover, increasing calendar congestion in the
                     federal courts makes it imperative to avoid concurrent litigation in
22                   more than one forum whenever consistent with the rights of the
                     parties. A court may choose not to exercise its jurisdiction when
23                   another court having jurisdiction over the same matter has
                     entertained it and can achieve the same result. Skelly v. Dockweiler,
24                   75 F.Supp. 11, 17 (S.D. Cal. 1947). For these reasons the district
25                   ////
26
             3
               It is sharp practice to backload one’s major points and evidence into a reply which cannot then be
27   contested by one’s opponent. It is apparent that these declarations were, or should have been, available to
     petitioner’s counsel, at least for the most part, at the time he made his perfunctory motion in the Ninth
28   Circuit and again in this court.
                                                           8
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 9 of 10

 1                   court was correct in dismissing those portions of Crawford's
                     complaint which duplicate the Evans allegations and prayer for
 2                   relief.
 3   Crawford, 599 F.2d at 893.

 4           Here, petitioner is seeking release pending his Ninth Circuit CAT review. The same relief

 5   can be afforded in the Northern District class action. Petitioner does not relate what extra relief

 6   he might obtain in this action, and indeed, since the present action lies in habeas, there is no other

 7   relief obtainable. 4

 8           Accordingly, this action need not be fully dismissed at this point, but it should be stayed.

 9   Depending on the ultimate outcome of the class action in Zepeda-Rivas, most probably a

10   determination of some sort on release pending review, this case can be finally dismissed, or

11   resurrected if need be on some remote possibility of a non-adjudicated release request in the

12   Northern District action not apparent at this time. Moreover, there is nothing in the Ninth

13   Circuit’s general remand of this 28 U.S.C. § 2241 action to this court which prohibits this

14   recommendation. ECF No. 1 at 2 (“We urge the district court to address this matter [the 28 U.S.C.

15   § 2241 action] expeditiously.”) There are no instructions to this court on how to adjudicate the 28

16   U.S.C. § 2241 action, nor is there discussion of a complementary class action and its effect on the

17   remand.

18   Unsealing of Documents

19           The parties do not oppose the unsealing of documents which the Ninth Circuit initially

20   ordered sealed. ECF Nos, 2, 3, 4 shall be unsealed.

21   Conclusion

22           Accordingly, IT IS HEREBY ORDERED that ECF Nos. 2, 3, 4 be unsealed by the Clerk

23   of the Court.

24           Further, IT IS HEREBY RECOMMENDED that this action be stayed pending

25   adjudication of the Northern District class action in Zepeda Rivas v. Jennings, No. 20-CV-02731-

26   VC, 2020 WL 2059848 (N.D. Cal. Apr. 29, 2020).

27           4
              As discussed earlier, petitioner’s motion for release does not address at all a basis for release on
     account of the duration of pre-review detention—a matter entirely distinct from the COVID-19 issue. It
28   should not be addressed by this court.
                                                            9
     Case 2:20-cv-00891-KJM-GGH Document 9 Filed 05/12/20 Page 10 of 10

 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Any objections to this

 3   Findings and Recommendations shall be filed and served no later than 4:00 p.m. on Thursday,

 4   May 14; any reply to objections shall be filed no later than Friday, May 15, 2020. Such a

 5   document should be captioned “Objections to Magistrate Judge's Findings and

 6   Recommendations.” The parties are advised that failure to file objections within the specified

 7   time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153

 8   (9th Cir. 1991).

 9   DATED: May 12, 2020
                                               /s/ Gregory G. Hollows
10                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
